
	
		II
		110th CONGRESS
		2d Session
		S. 3005
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2008
			Mr. Menendez (for
			 himself, Mr. Kennedy,
			 Mr. Durbin, Mr.
			 Akaka, and Mr. Lieberman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the Secretary of Homeland Security to
		  establish procedures for the timely and effective delivery of medical and
		  mental health care to all immigration detainees in custody, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Detainee Basic Medical Care Act of
			 2008.
		2.Medical care
			 standards for immigration detainees of the Department of Homeland
			 Security
			(a)In
			 generalThe Secretary shall establish procedures for the timely
			 and effective delivery of medical and mental health care to all immigration
			 detainees in the custody of the Department of Homeland Security. Such
			 procedures shall address all immigration detainee health needs, including
			 primary care, emergency care, chronic care, prenatal care, dental care, eye
			 care, mental health care, medical dietary needs, and other medically necessary
			 specialized care.
			(b)Medical
			 screenings and examinationsThe procedures required by subsection
			 (a) shall be designed to ensure continuity of medical and mental health care
			 services for each immigration detainee upon arrival at a detention facility. At
			 a minimum, such procedures shall be designed to ensure that—
				(1)each immigration
			 detainee receives a comprehensive medical and mental health intake screening by
			 a qualified health care professional upon arrival at the facility;
				(2)each immigration
			 detainee receives a comprehensive medical and mental health examination and
			 assessment by a qualified health care professional not later than 14 days after
			 arrival;
				(3)each immigration
			 detainee taking prescribed medications prior to detention is allowed to
			 continue taking such medications, on schedule and without interruption, until
			 and unless a qualified health care professional examines the immigration
			 detainee and decides upon an alternative course of treatment; and
				(4)subject to the
			 immigration laws, each immigration detainee with a serious medical or mental
			 health care condition is given priority consideration for release on parole, on
			 bond, or into an alternative to detention program, with periodic reevaluations
			 for such immigration detainees not initially released.
				(c)Continuity of
			 careThe procedures required by subsection (a) shall be designed
			 to ensure continuity of medical and mental health care services for each
			 immigration detainee throughout detention. At a minimum, such procedures shall
			 be designed to ensure that—
				(1)immigration
			 detainees are informed of available medical and mental health care services and
			 how to request such services;
				(2)a
			 prompt response is provided to any request for medical or mental health
			 care;
				(3)treatment decisions are based solely on
			 professional clinical judgments;
				(4)prescribed
			 medications and medically necessary treatment are provided to immigration
			 detainees on schedule and without interruption; and
				(5)the medical and
			 mental health of an immigration detainee is considered prior to any decision to
			 transfer the immigration detainee to another detention facility, and such
			 immigration detainee suffers no interruption in the provision of medical
			 treatment, including the delivery of prescribed medications, during and after
			 such transfer.
				(d)Medical
			 recordsThe procedures required by subsection (a) shall be
			 designed to ensure the availability of medical records to appropriate
			 personnel. At a minimum, such procedures shall be designed to ensure
			 that—
				(1)immediately upon
			 an immigration detainee’s transfer from one detention facility to another, the
			 immigration detainee’s complete medical records, including any transfer
			 summary, are provided to the receiving facility;
				(2)within 72 hours of
			 receiving a written request, an immigration detainee’s complete medical records
			 are provided to the immigration detainee or any person designated by the
			 immigration detainee; and
				(3)an immigration
			 detainee shall be provided the appropriate forms where necessary to comply with
			 this subsection and relevant privacy laws.
				(e)Administrative
			 appeals processThe procedures required by subsection (a) shall
			 include an administrative appeals process for denials of medical or mental
			 health care. At a minimum, such procedures shall be designed to ensure
			 that—
				(1)the Secretary
			 responds promptly to any request by an on-site medical provider for
			 authorization to provide medical or mental health care to an immigration
			 detainee;
				(2)in each case in
			 which the Secretary denies or fails to grant such a request, a written
			 explanation of the reasons for the decision shall be conveyed without delay to
			 the on-site medical provider and the immigration detainee;
				(3)the on-site
			 medical provider and immigration detainee (or legally appointed advocate) are
			 provided an opportunity to appeal the denial of or failure to grant the
			 requested health care service; and
				(4)such appeal is
			 resolved in writing within 30 days by an impartial board, which shall include
			 health care professionals in the fields relevant to the request for medical or
			 mental health care, and the written decision is conveyed without delay to the
			 on-site medical provider and the immigration detainee.
				(f)Discharge
			 planningThe procedures required by subsection (a) shall include
			 discharge planning to ensure continuity of care, for a reasonable period of
			 time, upon removal or release for persons with serious medical or mental health
			 conditions.
			(g)Reporting
			 requirements
				(1)Report on death
			 of a detaineeNot later than 48 hours after the death of an
			 immigration detainee in custody of the Secretary, the Secretary shall submit to
			 the Inspector General of the Department of Homeland Security and the Inspector
			 General of the Department of Justice a report containing information regarding
			 such immigration detainee's death.
				(2)Annual
			 report
					(A)RequirementNot
			 later than 60 days after the end of each fiscal year, the Secretary shall
			 submit to the appropriate committees of Congress a report containing detailed
			 information regarding the death of any immigration detainee in the Secretary’s
			 custody during the preceding fiscal year.
					(B)Appropriate
			 committees of Congress definedIn this paragraph, the term
			 appropriate committees of Congress means—
						(i)the
			 Committee on the Judiciary and the Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
						(ii)the Committee on
			 the Judiciary and the Committee on Homeland Security of the House of
			 Representatives.
						3.DefinitionsIn this Act:
			(1)Detention
			 facilityThe term detention facility means any
			 Federal, State, or local facility used by the Secretary of Homeland Security to
			 hold immigration detainees for more than 72 hours, regardless of whether use of
			 such facility is subject to a contract or other agreement.
			(2)Immigration
			 detaineeThe term
			 immigration detainee means any person in the custody of the
			 Secretary under the immigration laws at any detention facility.
			(3)Immigration
			 lawsThe term immigration laws has the meaning
			 given that term in section 101(a)(17) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(17)).
			(4)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			
